          Case 3:19-cv-00290-EMC Document 83 Filed 11/05/20 Page 1 of 2



1
2
3
4
5
6                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
7
                        SAN FRANCISCO-OAKLAND DIVISION
8
9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,                 Case No. 19-CV-00290-EMC
11                Plaintiffs,
12
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                Defendants.
16
17
                                  [PROPOSED] ORDER
18
           Upon the consent motion filed by defendant Department of Homeland
19
     Security, and good cause appearing, the Court hereby orders that the briefing
20
     schedule for the parties’ cross-motions for summary judgment with respect to the
21
     FOIA requests submitted to ICE, CBP, and USCIS is revised as follows:
22
           December 10, 2020: Defendant’s motion for summary judgment.
23
           January 22, 2021: Plaintiffs’ opposition and cross-motion.
24
           February 22, 2021: Defendant’s reply and opposition to cross-motion.
25
           March 8, 2021: Plaintiffs’ reply.
26
           March 22, 2021: Hearing on parties’ cross-motions.
27
28

                                      [PROPOSED] ORDER
                                   CASE NO. 19-CV-00290-EMC
         Case 3:19-cv-00290-EMC Document 83 Filed 11/05/20 Page 2 of 2



1         IT IS SO ORDERED.
2
3           November 4
     Dated: _____________, 2020
4
5                                        Hon. Edward M. Chen
                                         United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     [PROPOSED] ORDER
                                  CASE NO. 19-CV-00290-EMC
